        Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 1 of 6



Fred Simpson, Esq.
CAPP, JENKS & SIMPSON, P.C.
1821 S. Avenue W., Suite 400
Missoula, MT 59803
Telephone: (406) 549-2322
Facsimile: (406) 549-2707
Email: fsimpson@cjs.legal

Kevin M. Lougachi, Esq. (pro hac vice)
KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC
150 South Wacker Drive, Suite 1700
Chicago, Illinois 60606
Telephone: (312) 431-3700
Facsimile: (312) 431-3670
Email: klougachi@karballaw.com

Attorneys for Plaintiff


                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                              MISSOULA DIVISION

ROCHDALE INSURANCE                    )           CV 19-68-M-DWM
COMPANY,                              )
                                      )
      Plaintiff,                      )
                                      )          STATEMENT OF
      vs.                             )        STIPULATED FACTS
                                      )
SKYLAR DIXON and FELDER &             )
COMPANY, LLC, DBA                     )
STILLWATER FISH HOUSE,                )
                                      )
      Defendants.                     )

        Plaintiff Rochdale Insurance Company (“Rochdale”) submits this

statement of stipulated facts pursuant to Local Rule 16.2(b)(3). Rochdale and



STATEMENT OF STIPULATED FACTS                                           PAGE 1
         Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 2 of 6



Defendants Skylar Dixon (“Dixon”) and Felder & Company, LLC, DBA Stillwater

Fish House (“Felder & Co.”), have stipulated to the following facts:

         1.   Rochdale is an insurance company incorporated under the laws of

New York with its principal place of business in New York.

         2.   Dixon is a Montana citizen with his principal residence in Whitefish,

Montana.

         3.   Felder & Co. is a Montana limited liability company with its

principal place of business in Whitefish, Montana. Jesse Scott Felder is the only

member of Felder & Co. He is a Texas citizen with his principal residence in

Texas.

         4.   Dixon filed a lawsuit against Felder & Co. in the District Court of

Flathead County, Montana, captioned: Skylar Dixon v. Felder & Company, LLC

dba Stillwater Fish House (the “Underlying Lawsuit”).

         5.   Dixon is seeking damages in the Underlying Lawsuit in excess of

$75,000.

         6.   This Court has jurisdiction over this matter under 28 U.S.C.

§1332(a)(1) because there is complete diversity of citizenship between Rochdale,

on the one hand, and the Defendants, on the other hand, and the amount in

controversy exceeds $75,000, exclusive of interests and costs.




STATEMENT OF STIPULATED FACTS                                                 PAGE 2
        Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 3 of 6



       7.      Venue is proper under 28 U.S.C. §1391(1) because one or more

Defendants resides in the District of Montana, Missoula Division. Venue is also

proper under §1391(2) and L.R. 3.2(b) because the events giving rise to this dispute

occurred in the District of Montana, Missoula Division.

       8.      On August 30, 2014 Dixon was an employee of Felder & Co. and

worked at its restaurant in Whitefish, Montana, which was called the “Stillwater

Fish House.”

       9.      On August 30, 2014, Dixon began his work shift at the Stillwater

Fish House at 4:00 p.m. in the afternoon.

       10.     On August 31, 2014, Dixon punched a timecard and clocked out

from his work shift at or around 12:50 a.m.

       11.     Noah Gillund (“Gillund”) was another Felder employee who

worked at the Stillwater Fish House during the same shift as Dixon on August 30-

31, 2014.

       12.     On August 31, 2014, Gillund punched a timecard and clocked out

from his work shift at or around 12:52 a.m.

       13.     Based upon information and belief, the parties believe the only

people left at the restaurant at 12:52 a.m. on August 31, 2014 were Dixon, Gillund,

and an assistant manager.




STATEMENT OF STIPULATED FACTS                                                  PAGE 3
          Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 4 of 6



       14.      Based upon information and belief, the parties believe the assistant

manager closed the restaurant for the night around 1:00 a.m. on August 31, 2014.

       15.      Dixon obtained a ride home from Gillund. On the way home,

Gillund lost control of his vehicle and an accident occurred. Dixon was injured in

the accident.

       16.      Thereafter, Dixon submitted a workers’ compensation claim to

Rochdale. Rochdale denied Dixon’s workers’ compensation claim.

       17.      On August 24, 2015, the Montana Department of Labor & Industry

– Employment Relations Division (“DL&I”) held a mediation of Dixon’s workers

compensation claim. The DL&I did not recommend acceptance of the claim.

       18.      Dixon did not petition the Workers Compensation Court to seek

review of the denial of his claim.

       19.      On June 21, 2019, Dixon filed a First Amended Complaint in the

Underlying Lawsuit. [A copy of the First Amended Complaint in the Underlying

Lawsuit is attached to Rochdale’s First Amended Complaint as Exhibit 2 at Doc.

#13-2.]

       20.      Rochdale issued “Felder & Co., LLC DBA: Stillwater Fish House”

Workers Compensation and Employers Liability Policy No. RWC3318979,

effective from March 21, 2014 to March 21, 2015 (the “Policy”). [A copy of the




STATEMENT OF STIPULATED FACTS                                                  PAGE 4
          Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 5 of 6



Policy is attached to Rochdale’s First Amended Complaint as Exhibit 3 at Doc.

#13-3.]

          DATED this 29th day of August, 2019.

                                CAPP, JENKS & SIMPSON, P.C.


                                By    /s/ Fred Simpson
                                      Fred Simpson

                                KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC

                                By /s/ Kevin M. Lougachi
                                    Kevin M. Lougachi (pro hac vice)

                                      Attorneys for Plaintiff
                                      Rochdale Insurance Company




STATEMENT OF STIPULATED FACTS                                             PAGE 5
       Case 9:19-cv-00068-DWM Document 16 Filed 08/29/19 Page 6 of 6



                          CERTIFICATE OF SERVICE

      I certify on this 29th day of August, 2019, a copy of the foregoing document
was served upon the following persons by the following means:

1-3         CM/ECF
            Mail
            Hand Delivery
            Overnight Delivery Service
            Fax
            Email

1.    Clerk, U.S. District Court

2.    Michael A. Bliven, Esq.
      BLIVEN LAW FIRM, P.C.
      704 S. Main Street
      Kalispell, MT 59901
      mike@blivenlawfirm.com
      Attorney for Defendant Skylar Dixon

3.    Dale R. Cockrell, Esq.
      MOORE, COCKRELL, GOICOECHEA & JOHNSON, P.C.
      145 Commons Loop, Suite 200
      P.O. Box 7370
      Kalispell, MT 59904-0370
      dcockrell@mcgalaw.com
      Attorney for Defendant Felder & Company, LLC
      d/b/a Stillwater Fish House


                                      CAPP, JENKS & SIMPSON, P.C.

                                      By /s/ Fred Simpson
                                      Attorneys for Plaintiff
                                      Rochdale Insurance Company




STATEMENT OF STIPULATED FACTS                                                PAGE 6
